Citation Nr: 1124370	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-23 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to burn residuals and/or a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; C.D., daughter; K.J., daughter



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on behalf of the Regional Office in Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In October 2010, the Board remanded the above captioned claims for further development.  Therein, the Board directed the RO to contact the National Personnel Records Center (NPRC) and request the Veteran's medical, dental, surgeon general office records, and sick and morning reports.  The Board also directed the RO to request that the Veteran complete a National Archives Form 13055 in order to attempt to reconstruct his medical records.  

A.  NPRC

In September 2006, the RO submitted a request to NPRC for all of the Veteran's medical and dental service treatment records.  That same month, NPRC replied that such records were involved in a July 1973 fire at NPRC and that "there are no [service medical records] or [surgeon general office records]" for the Veteran.  NPRC also indicated that, if the RO was able to obtain more specific information as to the Veteran's inservice treatment, it could conduct a different type of search for the Veteran's records (referred to as "MO5").

In the October 2010 remand, the Board instructed the RO to send the Veteran a National Archives Form 13055 to assist in the reconstruction of his treatment records.  After receiving the Veteran's completed National Archives Form 13055, the Board directed the RO to contact the NPRC and request the Veteran's medical, dental, surgeon general office, and sick and morning reports.  

Citing the September 2006 request for records, the RO did not submit another request to NPRC for the Veteran's medical, dental, surgeon general office, and sick and morning reports.  The RO did not submit a second request to NPRC largely due to the fact that the Veteran did not return a completed National Archives Form 13055.  However, as will be discussed below, there remains a question as to whether the Veteran received such form after misplacing or losing the one originally sent to him.  Regardless, while the Board acknowledges that NPRC has already stated that the Veteran's medical, dental, and surgeon general office reports were unavailable for review, no such declaration has been made with respect to the Veteran's sick and morning reports.  Because the RO did not submit a request to NPRC for the Veteran's sick and morning reports, the Board finds that the RO did not substantially comply with the directives of the October 2010 remand.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand for corrective active is required.

B.  National Archives Form 13055

In October 2010, following the Board's remand, the RO sent the Veteran a letter wherein the RO requested that he complete and return the enclosed National Archives Form 13055.  With the October 2010 letter, the RO also provided the Veteran with a VA Form 21-4138, in the event the Veteran wished to submit additional information in support of his claims.  

On November 13, 2010, the Veteran contacted the RO telephonically to report that he had misplaced the October 2010 letter and, presumably, the enclosed National Archives Form 13055 and VA Form 21-4138.  The RO sent the Veteran another letter, dated on November 15, 2010, acknowledging that he had misplaced the October 2010 letter.  The RO stated that a copy of the October 2010 letter was enclosed, "along with the requested [form] for completion."  The RO did not specify the nature of the singular "form" that was enclosed.  A copy of the October 2010 letter was not attached to the November 15, 2010 letter contained in the claims file, nor was a copy of the National Archives Form 13055 or VA Form 21-4138.  The only form attached to the November 15, 2010 letter was a VA Form 21-4142, which allows the Veteran to authorize and consent to the release medical information to VA.

The Veteran submitted a 2-page VA Form 21-4138, dated November 14, 2010, but the evidence of record dated after the October 2010 Board remand did not include a National Archives Form 13055.  

It is clear that the RO sent the Veteran a National Archives Form 13055 with the October 2010 letter as directed by the Board.  It is not clear, however, whether the Veteran received another National Archives Form 13055 after he reported that the first was lost or misplaced.  In the interest of fairness and due process, and considering that the Veteran's service records were involved in the July 1973 fire at the NPRC, the Board finds that the RO must provide the Veteran with another National Archives Form 13055, and request that he complete and submit it in order to attempt to reconstruct his medical records.  See Smith v. Derwinski, 2 Vet. App. 147 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (finding that if a veteran's service treatment records are not available, VA has a heightened duty to assist the veteran in the development of the claim); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(holding that where a veteran's service treatment records are not available through no fault of his or her own, VA has a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule).

Although VA's duty to assist him in obtaining information relevant to his claims is heightened, the Veteran is reminded that there is a corresponding duty on his part to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must then request the Veteran to complete a National Archives Form 13055, in order to reconstruct his medical records.  The RO must emphasis that the Veteran needs to be as specific as possible with the information he provides, including any dates of treatment or names of hospital wherein he received treatment.  

2.  After the Veteran has had adequate opportunity to complete and submit the National Archives Form 13055, the RO must then contact NPRC and request the Veteran's medical, dental, surgeon general office records, and sick and morning reports, noting that this was a fire-related case.  The RO must submit this request to NPRC regardless of whether the Veteran submits a completed National Archives Form 13055.

Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  If the RO determines that this statutory standard has been met in seeking to obtain copies of the Veteran's service treatment records, the RO must provide to the Veteran an explanation of its efforts to obtain the records and explain that this statutory requirement has been met.  Otherwise, further efforts must be made to obtain the records.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated, to include consideration of all relevant received or submitted since the June 2009 supplemental statement of the case.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



